[Cite as Disciplinary Counsel v. Kolenich, 133 Ohio St.3d 1214, 2012-Ohio-3825.]




                       DISCIPLINARY COUNSEL v. KOLENICH.
                      [Cite as Disciplinary Counsel v. Kolenich,
                       133 Ohio St.3d 1214, 2012-Ohio-3825.]
Attorneys at law—Reciprocal discipline from the Supreme Court of Appeals of
        West Virginia—Public reprimand and two-year monitored probation—
        Gov.Bar R. V(11)(F)(4).
   (No. 2012-1106—Submitted August 22, 2012—Decided August 22, 2012.)
               ON CERTIFIED ORDER of the Supreme Court of Appeals
                            of West Virginia, No. 11-0091.
                                 __________________
        {¶ 1} This cause is pending before the Supreme Court of Ohio in
accordance with the reciprocal-discipline provisions of Gov.Bar R. V(11)(F).
        {¶ 2} On June 28, 2012, relator, disciplinary counsel, filed with this
court a certified copy of an order of the Supreme Court of Appeals of West
Virginia entered March 29, 2012, in Lawyer Disciplinary Bd. v. Kolenich, case
No. 11-0091, publicly reprimanding respondent, imposing a two-year supervised
practice upon respondent, and requiring respondent to complete nine hours of
continuing legal education in law-office management. On July 16, 2012, this
court ordered respondent to show cause why identical or comparable discipline
should not be imposed in this state. Respondent filed a response to the order to
show cause.
        {¶ 3} On consideration thereof, it is ordered and adjudged by this court
that pursuant to Gov.Bar R. V(11)(F)(4), respondent, Erika Howland Klie
Kolenich, Attorney Registration No. 0078420, last known business address in
Buckhannon, West Virginia, is publicly reprimanded and ordered to complete
nine hours of continuing legal education in law-office management. It is further
                              SUPREME COURT OF OHIO




ordered that respondent complete a two-year monitored probation in accordance
with Gov.Bar R. V(9) that will be satisfied by respondent’s compliance with the
West Virginia “Agreement with Supervising Attorney.” Respondent’s probation
will not be terminated until such time as respondent’s probation has been
terminated in the state of West Virginia. Respondent is ordered to notify the court
when the probation imposed by West Virginia has been terminated.
        {¶ 4} It is further ordered by the court that within 90 days of the date of
this order, respondent shall reimburse any amounts that have been awarded
against respondent by the Clients’ Security Fund pursuant to Gov.Bar R.
VIII(7)(F). It is further ordered by the court that if after the date of this order, the
Clients’ Security Fund awards any amount against respondent pursuant to
Gov.Bar R. VIII(7)(F), respondent shall reimburse that amount to the Clients’
Security Fund within 90 days of the notice of that award.
        {¶ 5} It is further ordered that all documents filed with this court in this
case shall meet the filing requirements set forth in the Rules of Practice of the
Supreme Court of Ohio, including requirements as to form, number, and
timeliness of filings.
        {¶ 6} It is further ordered that service shall be deemed made on
respondent by sending this order, and all other orders in this case, by certified
mail to the most recent address respondent has given to the Office of Attorney
Services.
        {¶ 7} It is further ordered that the clerk of this court issue certified copies
of this order as provided for in Gov.Bar R. V(8)(D)(1), that publication be made
as provided for in Gov.Bar R. V(8)(D)(2), and that respondent bear the costs of
publication.
        O’CONNOR, C.J., and PFEIFER, LUNDBERG STRATTON, O’DONNELL,
LANZINGER, CUPP, and MCGEE BROWN, JJ., concur.
                             ______________________




                                           2